COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-056-CV
 
R.
MICHAEL WALLACE                                                       APPELLANTS
AND EDWARD S. ABBOTT
 
                                                   V.
 
WELLS
FARGO BANK, NATIONAL                                           APPELLEES
ASSOCIATION, AS TRUSTEE,
AND 
1201 AVENUE J, L.L.C.
                                               ----------
             FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered Appellants= AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Appellants shall pay all costs of this appeal,
for which let execution issue.
See Tex. R. App P. 43.4.
PER CURIAM
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.




DELIVERED: June 1, 2006




[1]See Tex. R. App. P. 47.4.